Citation Nr: 1710104	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-12 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

While the aforementioned rating decision adjudicated only a claim seeking an increased rating for a right knee disability, the Board determined that a claim for a TDIU due to this service-connected right knee disability had been implicitly raised by the record.  Accordingly, when adjudicating this right knee increased rating claim in December 2013, the Board also assumed jurisdiction of and remanded the Veteran's claim seeking a TDIU.  

After completing the development requested in the December 2013 remand, the TDIU claim was returned to the Board, and in a March 2016 decision, the Board denied the claim.  (This decision also remanded a claim seeking service connection for a left knee disability for the issuance of a statement of the case, per Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, after reconsidering the claim in order to issue this statement of the case, the RO determined that service connection for a left knee disability was warranted and issued a rating decision in October 2016 granting the benefit sought, and thereby extinguishing the related appeal.)  

Thereafter, the Veteran appealed the Board's denial of his TDIU claim to the United States Court of Veterans Appeals (Court), after which the parties to this appeal entered into a Joint Motion for Partial Remand (Joint Motion), wherein the parties agreed that the Board had erred when denying this TDIU claim by failing to adequately consider the Veteran's educational and vocational background in the proffered reasons and bases.  The Court granted the Joint Motion in an Order issued in November 2016, and this claim has now been returned to the Board for compliance therewith.

This appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

As referenced above, per the parties' Joint Motion, the Board erred when denying the Veteran's TDIU claim by failing to adequately consider and discuss his educational and vocational history.  A review of the record reveals that the Veteran has previously sought benefits from the VA vocational rehabilitation program, as reflected in May 2011 deferred rating decision, various subsequent vocational rehabilitation loan and award documents, and transcripts indicating the Veteran's receipt of a bachelor of science in December 2016.  As these VA records are relevant to this appeal and not currently of record, efforts to obtain them must be made.

Further, the Board finds that given the recent award of service connection for a left knee disability, and given that the Veteran's service-connected right knee disability was last assessed during a VA examination performed in May 2013, a new VA bilateral knee examination and medical opinion assessing the impact of the Veteran's bilateral knee disabilities on his ability to perform work in keeping with his educational and vocational experience would aid the Board in adjudicating this claim.  Accordingly, such an examination, as well as the Veteran's recent employment information and outstanding VA treatment records, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide updated employment information, in light of his recent award of a bachelor of science degree in December 2016.

2.  Obtain the Veteran's VA treatment records dated from May 2013.

3.  Obtain the entirety of the Veteran's records pertaining to his VA vocational rehabilitation benefits.

4.  Schedule the Veteran to undergo a VA knee examination to assess the current severity of his service-connected bilateral knee disabilities.  The claims file must be provided to the examiner for review.  

The examiner is asked to review the Veteran's claims file, elicit a history of his bilateral knee symptoms and related functional impairment, and perform clinical testing to assess the severity of  the Veteran's bilateral knee disabilities.  Thereafter, the examiner is asked to opine as to the effect of the Veteran's bilateral knee disabilities on his ability to perform the duties associated with his former career (ending in February 2008) as a manufacturing employee, as well as his ability to perform the duties of any other occupation for which the Veteran has subsequently received training (such as an occupation for which he is now eligible, given his recent award of a bachelor's of science degree, with a major in biology and a minor in chemistry).

A complete rationale must be provided for all opinions expressed.  

4.  Finally, readjudicate the Veteran's claim seeking entitlement to a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




